Citation Nr: 1233915	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's claim of entitlement to service connection for hepatitis C must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) (April 17, 2001); VA Training Letter 211B (98-110) (November 30, 1998).

A veteran may not be service connected for a disorder resulting from the Veteran's own willful misconduct, including the abuse of drugs.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m), 3.301 (2011).

In the instant case, the record contains evidence that the Veteran was diagnosed with hepatitis C in December 2008.  While the Veteran's service treatment records contain no evidence of a diagnosis with hepatitis C in service, the record contains the Veteran's allegations that, among other activities, he shared cigarettes and razor blades with other servicemen, and engaged in intravenous drug use and unprotected sexual activities.  Certain of these behaviors are known risk factors for contracting hepatitis C.  The Board has no reason to find these allegations incredible.  The Veteran has not been afforded with an examination of his hepatitis C condition.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's hepatitis C and whether such disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all VA medical records relating to the Veteran's treatment for hepatitis C.

2.  Then, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's hepatitis C disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that such a review was conducted.  

After thoroughly describing the nature and etiology of the Veteran's hepatitis C, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hepatitis C was incurred in or aggravated by the Veteran's active duty military service.

The examiner is reminded that the Veteran may not be service connected if the Veteran's hepatitis C was incurred secondary to intravenous drug use either in-service or thereafter.  Thus, when determining whether hepatitis C is due to service, the examiner is directed to exclude in-service drug use, and consider whether the disorder is due to other risk factors alone. 

If the examiner, however, finds that hepatitis C is solely due to in-service intravenous drug abuse, the examiner should so state, and explain the reasoning for the opinion offered.  If the examiner is unable to differentiate between the likelihood of incurrence or aggravation of hepatitis C to intravenous drug use as opposed to other risk factors he or she must so state.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  

3.  Advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


